Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 1 of 16 PageID #: 596




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                    )
IN RE: CROP INPUTS ANTITRUST                        )     4:21-MD-2993-SEP
LITIGATION                                          )
                                                    )     ALL CASES
                                                    )

DEFENDANTS’1 MEMORANDUM IN SUPPORT OF MOTION TO STAY DISCOVERY




1
  Bayer CropScience LP, Bayer CropScience Inc., BASF Corporation, Corteva Incorporated, Pioneer Hi-
Bred International, Syngenta Corporation, Cargill, Incorporated, Univar Solutions, Incorporated, Winfield
Solutions, LLC, CHS Incorporated, Federated Co-operatives Limited, GROWMARK, Inc., GROWMARK
FS, LLC, Nutrien Ag Solutions, Incorporated, Simplot AB Retail Sub, Incorporated, and Tenkoz, Inc.
(collectively, “Defendants”).
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 2 of 16 PageID #: 597




        This MDL is in its infancy, and it does not make sense to begin discovery before the Court

has an opportunity to determine whether any claims in the consolidated amended complaint

(“CAC”) will survive a Rule 12 motion. This antitrust case involves over a dozen parties across

all levels of the distribution system and in multiple product and geographic markets. If allowed to

go forward, discovery will be burdensome, time-consuming, and expensive. Consistent with

Twombly and other authorities, the plausibility of Plaintiffs’ claims should be tested first.

        The Supreme Court strongly cautions against early discovery in antitrust cases, before a

complaint has been tested for plausibility. In light of the particularly costly nature of antitrust

discovery, “a district court must retain the power to insist upon some specificity in pleading before

allowing a potentially massive factual controversy to proceed.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 558–59 (2007) (quotation omitted). That is especially true here, where Plaintiffs allege

coordination among 17 Defendants across three levels of distribution—but do not allege the

involvement of other significant market participants fully capable of supplying the allegedly

boycotted platforms. To obtain any discovery, Plaintiffs must first overcome major hurdles to

adequately plead their array of federal antitrust, state antitrust and consumer protection, and RICO

claims. For their antitrust and consumer protection claims to survive, Plaintiffs must plausibly

allege a conspiracy. This requires a showing that Defendants colluded with a “unity of purpose or

a common design and understanding” despite contradictory allegations that are consistent with

lawful independent conduct.2

        As of this writing, Plaintiffs have not yet filed their CAC, but if it bears any resemblance

to earlier complaints in the transferred actions, it will contain an amalgam of implausible claims


2
 For a RICO claim to survive, Plaintiffs will be required to plausibly allege a pattern of racketeering, the
existence of an enterprise, and reliance. Plaintiffs also will face Rule 9(b)’s demanding pleading standard
as to any fraud-based civil RICO claim.



                                                     1
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 3 of 16 PageID #: 598




with multiple fatal pleading defects. Thus, there is a high probability that this Court will grant

Defendants’ motions to dismiss, ending the case and obviating the need for discovery. Even if the

Court grants the motions in part, its ruling likely will narrow the issues and claims in the case and

thus the scope of discovery. Either way, the parties will benefit from receiving the Court’s ruling

before embarking on costly and protracted discovery. A brief stay will spare hardship to

Defendants, cause no prejudice to Plaintiffs, and allow the Court and the parties to conserve

resources.

                                   PROCEDURAL HISTORY

        Pursuant to the Court’s August 20, 2021 order, Plaintiffs will file their CAC by September

17, 2021. ECF No. 61. Defendants’ motions to dismiss are due November 10, 2021. Plaintiffs’

oppositions are due December 20, 2021, and Defendants’ replies are due January 19, 2022. Id.

       As directed by the Court at the initial status conference on August 9, 2021, the parties met

and conferred on several occasions in an effort to reach an agreement on the timing of the start of

discovery. See ECF No. 49. Despite good faith negotiations, the parties were unable to agree.

Defendants proposed that, until a ruling on the motions to dismiss, discovery be limited to

negotiation of a protective order and ESI protocol (both of which are needed before discovery can

commence, involve complex issues, and may require Court resolution of any areas of

disagreement). Although maintaining their position that no discovery is appropriate, Defendants

offered (solely for compromise) that the parties exchange Rule 26 Initial Disclosures. Plaintiffs

rejected these proposals. Plaintiffs insisted that Defendants agree to produce to Plaintiffs materials

previously produced to the Canadian Competition Bureau (“CCB”) by Canadian companies,

nearly all of whom are not parties here, and the Federal Trade Commission (“FTC”) in exchange

for any stay of discovery until after a ruling on the motions to dismiss. For the reasons set out




                                                  2
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 4 of 16 PageID #: 599




below, Defendants did not agree to that request.

                                          LEGAL STANDARD

        “A district court has broad discretion to stay proceedings when appropriate to control its

docket.” Sierra Club v. U.S. Army Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir. 2006). That

discretion “is incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants.” Physicians

Home Health Infusion, P.C. v. UnitedHealthcare of the Midwest, Inc., No. 4:18-cv-01959, 2019

WL 4644021, at *2 (E.D. Mo. Sept. 24, 2019) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

(1936)).

        The issuance of a stay of discovery depends on the circumstances of the particular case,

but courts commonly consider: “(1) whether the movant has shown a likelihood of success on the

merits of the dispositive motion; (2) hardship or inequity to the moving party if the matter is not

stayed; (3) prejudice to the non-moving party [if the matter is stayed]; and (4) the conservation of

judicial resources.” Physicians Home Health, 2019 WL 4644021, at *3 (quoting Dufrene v.

ConAgra Foods, Inc., No. 15-cv-2796, 2016 WL 10651947, at *2 (D. Minn. Apr. 7, 2016)); see

also In re: Pre-Filled Propane Antitr. Litig. (“Propane”), No. 14-md-02567, 2015 WL 11022887

(W.D. Mo. Feb. 24, 2015).3 Here, the relevant factors weigh strongly in favor of a stay.

                                               ARGUMENT

1.      The Court Should Stay Discovery Pending Its Rulings on Defendants’ Forthcoming
        Motions to Dismiss.

        Twombly recognized the unique burdens of antitrust discovery, cautioning that courts


3
  The first prong may be inapplicable because the Court may not wish to assess probability of success until
the briefing on motions to dismiss has at least started (if not been completed). See Propane, 2015 WL
11022887, at *2 (internal quotations omitted) (setting out three-factor test including “(1) potential prejudice
to the non-moving party; (2) hardship and inequity to the moving party if the action is not stayed; and (3)
the judicial resources that would be saved”).


                                                      3
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 5 of 16 PageID #: 600




should be wary of the “extensive scope” and “unusually high cost of discovery” in such cases.

Twombly, 550 U.S. at 558–59; see also Insulate SB, Inc. v. Advanced Finishing Sys., Inc., 797 F.3d

538, 543 (8th Cir. 2015) (applying Twombly to avoid subjecting defendants to the “discovery

swamp” of antitrust litigation) (citations omitted); see generally Manual for Complex Litigation,

Fourth § 30 (describing extensive scope of discovery in antitrust cases). The Supreme Court

admonished that “the costs of modern federal antitrust litigation and the increasing caseload of the

federal courts counsel against sending the parties into discovery when there is no reasonable

likelihood that the plaintiffs can construct a claim from the events related in the complaint.”

Twombly, 550 U.S. at 558 (internal quotation omitted).

       Accordingly, courts in this circuit and others routinely stay discovery in antitrust cases

while motions to dismiss are pending or forthcoming. E.g., Propane, 2015 WL 11022887, at *2;

In re: Wholesale Grocery Prods. Antitr. Litig., No. 09-md-2090, 2010 WL 11469883 (D. Minn.

Mar. 3, 2010); Nexstar Broad., Inc. v. Granite Broad. Corp., No. 1:11-CV-249, 2011 WL

4345432, at *3 (N.D. Ind. Sept. 15, 2011) (staying discovery pending motion to dismiss decision,

noting, “[c]ritically, this is an antitrust case, which directly invokes the Supreme Court’s concerns

in Twombly about burdensome and expensive discovery”). Each of the factors commonly

considered weighs heavily in favor of the Court’s staying discovery until it determines whether

any of Plaintiffs’ claims will survive the forthcoming motions to dismiss.

       a.      Any Discovery Would Be Burdensome to Defendants and the Court.

       The law is clear: “[a] plaintiff must adequately plead a claim before obtaining discovery,

not the other way around.” In re Medtronic, Inc. Sprint Fidelis Leads Prod. Liab. Litig., No. 08-

1905, 2009 WL 294353, at *2 (D. Minn. Feb. 5, 2009), aff’d, 623 F.3d 1200 (8th Cir. 2010); see

also id. (holding that plaintiffs “are not entitled to ‘conduct a fishing expedition for discovery’”)




                                                 4
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 6 of 16 PageID #: 601




(quoting Oreman Sales, Inc. v. Matsushita Elec. Corp. of Am., 768 F. Supp. 1174, 1180 (E.D. La.

1991)). Per Twombly’s directive, there should be no discovery in this case until the Court

determines that Plaintiffs can plead a viable claim. Any discovery would fall disproportionately

on Defendants and likely would require the needless expenditure of Court and party resources to

resolve inevitable disputes and comply with any resulting discovery directive, even to respond to

Plaintiffs’ proposal for productions made to the CCB and FTC.

        With respect to the CCB documents, for example, many of the documents that Plaintiffs

seek were not produced by Defendants in this case, but rather by their foreign affiliates. This raises

fact-specific questions about whether such documents are in the possession, custody, or control of

Defendants here, questions that the parties will need to brief as relates to each Defendant’s unique

circumstances, and the Court will need to address and resolve before any production may

proceed. Relatedly, Defendant Federated Cooperatives Limited (“FCL”)—the only Defendant that

actually produced documents to the CCB—will challenge personal jurisdiction here because it is

a Canadian cooperative that does no business in the United States. The Court will thus need to

resolve the threshold question whether it has jurisdiction over FCL before it should be required to

produce documents.4

        Thus, even limited discovery is premature and would impose an undue and likely avoidable

burden on Defendants and the Court. Additionally, before discovery can proceed, an ESI order




4
  Requiring a Defendant to turn over documents in discovery when it is not subject to personal jurisdiction
is surely inequitable and prejudicial. Hologram USA, Inc. v. Pulse Evolution Corp., No. 2:14-CV-00772,
2015 WL 1600768, at *1 (D. Nev. Apr. 8, 2015) (“[I]n the context of a pending motion to dismiss
challenging personal jurisdiction, courts are more inclined to stay discovery because it presents a ‘critical
preliminary question.’”) (citation omitted); Steinbuch v. Cutler, 518 F.3d 580, 590 (8th Cir. 2008)
(affirming stay of discovery because plaintiff could not make a prima facie showing of personal
jurisdiction). And, “the Supreme Court has cautioned federal courts to exercise special vigilance to protect
foreign litigants from unnecessary. . . discovery.” Manual for Complex Litigation, § 11.494.



                                                     5
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 7 of 16 PageID #: 602




governing production specifications and a protective order governing confidentiality issues must

be entered. Both documents will require negotiation, documentation, and potentially Court

involvement, but this work could be accomplished during the pendency of the motions to dismiss.

       b.      A Discovery Stay Poses No Prejudice to Plaintiffs.

       Plaintiffs filed their actions several years after the alleged initial anticompetitive

behavior—which undermines any argument that a limited delay in discovery would pose undue

prejudice. See Propane, 2015 WL 11022887 (“Any delay Plaintiffs would face from a stay is

minimal compared to the delay in filing the present case.”). Likewise, there is no risk of losing

evidence during a stay, as each Defendant has an appropriate litigation hold in place. See ECF No.

75, at 47:14–25; Raimo v. Washington Univ. in St. Louis, No. 4:20-cv-00634, 2021 WL 243559,

at *1 (E.D. Mo. Jan. 25, 2021) (finding low “risk of lost evidence” and no unfair prejudice).

Accordingly, Plaintiffs can demonstrate no immediate need for discovery.

       c.      A Stay Will Enhance Efficiency for the Court and Parties.

       A stay will enhance efficiency by also reducing the cost and burden of unnecessary

discovery and discovery disputes as to allegations and claims that the Court may dismiss from the

case. There is “good cause” for a stay where “[i]t is likely that the Court’s ruling on the dispositive

motions will narrow the issues in this case and obviate the need for some discovery.” Riehm v.

Engelking, No. 06-cv-293, 2006 WL 2085404, at *2 (D. Minn. July 25, 2006); see also Propane,

2015 WL 11022887, at *5 (stay justified where “at least some of Plaintiffs’ claims may be

appropriate for dismissal”). Based on filings to date, Defendants expect that there will be strong

arguments for dismissal, including on Twombly and other grounds, particularly given the

implausibly broad nature of the alleged conspiracy, the lack of specific factual allegations

suggesting anything more than permissible unilateral conduct, and Plaintiffs’ rampant use of

improper group pleading, among myriad other defects. Thus, Plaintiffs’ claims will likely be


                                                  6
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 8 of 16 PageID #: 603




dismissed in their entirety or substantially narrowed. The parties and the Court would benefit from

the guidance afforded by a ruling on the motions to dismiss and the efficiencies created by staying

discovery.

        2.      The Stay Should Preclude Production of Government Documents.

        Defendants expect Plaintiffs to urge the Court to compel production of documents

previously produced to the CCB or FTC. In addition to the procedural problems with that position

noted above, there is no substantive “government investigation” exception to Twombly’s directive

that discovery requires a plausible complaint.

        At the outset, the government investigation documents are largely—if not entirely—

irrelevant to this case. In earlier complaints, Plaintiffs refer to an investigation by the CCB of

“Federated Co-operatives Limited, Cargill Limited, Winfield United Canada ULC, Univar Canada

Ltd., BASF Canada Inc., Corteva Inc. and/or its affiliates, and Bayer CropScience Inc. and its

wholly-owned subsidiary Monsanto Canada ULC.” See, e.g., Handiwerk v. Bayer, No. 4:21-cv-

748-SEP (D. Minn. Apr. 21, 2021), ECF No. 14, at ¶ 89 (Handiwerk Compl.). But again, only one

of these entities, FCL, is a named Defendant here, and Plaintiffs fail to allege that FCL has engaged

in any domestic conduct.5 In other words, the producing companies in Canada, with one exception,

are different non-party entities. Furthermore, the CCB investigation concerns the acquisition of a

single Western Canadian brick-and-mortar retailer by non-party Farmers Business Network

(FBN)’s Canadian subsidiary. Moreover, the mere investigation of a possible foreign conspiracy

does not provide a basis for taking discovery of matters being investigated there. See In re

Chocolate Confectionary Antitr. Litig., 801 F.3d 383, 403 (3d Cir. 2015) (“A conspiracy



5
 Canadian affiliates of Corteva are the entities included in the CCB investigation. The Bayer CropScience,
Inc. referenced is a Canadian entity, and distinct from the U.S. entity of the same name that is a named
Defendant and that has not produced documents to the CCB.


                                                    7
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 9 of 16 PageID #: 604




elsewhere, without more, generally does not tend to prove a domestic conspiracy.”). Thus, any

production of documents related to an unrelated Canadian investigation is unjustified in this U.S.

litigation. See United States v. Capitol Serv., Inc., 89 F.R.D. 578, 582 (E.D. Wis. 1981) (denying

discovery of activities outside the alleged geographic market).

        Plaintiffs’ demand regarding the FTC investigation is likewise off the mark. At the August

9, 2021 status conference, Corteva’s counsel represented that the FTC matter is unrelated to the

claims in this case. ECF No. 75, at 55:5–8. As Corteva’s SEC disclosure makes clear, the

investigation concerns unilateral (and not concerted) conduct, primarily involving herbicides with

certain identified ingredients and related products.6 Plaintiffs’ prior complaints simply alleged that

the FTC is investigating Corteva without any other details that in any way connect the investigation

to Plaintiffs’ allegations. See e.g., Handiwerk Compl. ¶ 12 (“FTC is likewise investigating

anticompetitive conduct in the Crop Inputs market”). Other complaints simply state that the FTC

investigation concerns “whether Corteva engaged in unfair methods of competition through

anticompetitive conduct.” Id. These complaints do not allege the FTC investigation concerns

online platforms.

        Moreover, the production of these materials would not be simple and cost-free as Plaintiffs

appear to believe. Any Defendant ordered to produce documents from these government

investigations would need to engage in a costly and time-consuming review of the materials for




6
    See Corteva Inc., Quarterly Report 62 (Form 10-Q) (Aug. 6, 2021), available at
https://d18rn0p25nwr6d.cloudfront.net/CIK-0001755672/ad8e3859-c236-4819-9beb-825a49fc754d.pdf
(“On May 26, 2020, Corteva received a subpoena from the Federal Trade Commission (‘FTC’) directing it
to submit documents pertaining to its crop protection products generally, as well as business plans, rebate
programs, offers, pricing and marketing materials specifically related to its acetochlor, oxamyl and
rimsulfuron and other related products in order to determine whether Corteva engaged in unfair methods of
competition through anticompetitive conduct.”).


                                                    8
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 10 of 16 PageID #: 605




relevance and confidentiality.7 See Arrowpac Inc. v. Sea Star Line, LLC, No. 3:12-CV-1180, 2014

WL 12618327, at *3 (M.D. Fla. Jan. 31, 2014) (“[E]ven where courts have ordered wholesale

production of all DOJ materials, it was only after specific discovery requests were made and/or

determinations were made that the materials were relevant and not privileged.”); Propane, 2015

WL 11022887, at *3 (defendants “would not be able to simply hand over” documents without

further review). This is the type of burden that Twombly seeks to avoid.

       For similar reasons, other courts have declined to allow so-called “limited” discovery of

government investigation documents. In re: Pre-Filled Propane Tank Antitrust Litigation is

illustrative. There, the FTC filed a complaint “alleging that Defendants had restrained price

competition because of the 2008 decision to decrease the fill level of the propane tanks.” Id. at *2.

In separate civil litigation, the Propane defendants sought to stay discovery until a decision was

issued on their forthcoming motion to dismiss the operative complaint. Id. The plaintiffs opposed,

seeking: “(1) a copy of the materials already produced to the FTC; (2) a copy of the discovery

already produced by [d]efendants [in an earlier] case; and (3) the telephone numbers of

[d]efendants’ officers and employees.” Id. The court stayed discovery in full, finding that the

“[d]efendants would suffer hardship if they were required to sort through all of the discovery they

previously produced [to the FTC] to insure its relevance and examine its confidentiality prior to

ruling on their forthcoming motion to dismiss.” Id. at *5. The court also found that the plaintiffs,

like those here, would not be prejudiced by a stay, particularly since the alleged wrongful behavior

had occurred several years before. Id. at *2–3.




7
 This assumes any Defendant could even be ordered to produce documents produced by a related but non-
party company. See, e.g., Handi-Craft Co. v. Action Trading, S.A., No. 4:02-cv-1731, 2003 WL 26098543,
at *5 (E.D. Mo. Nov. 25, 2003) (outlining multi-factored analysis courts must apply to determine whether
party exerts sufficient control over related entities to obtain documents in discovery).


                                                   9
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 11 of 16 PageID #: 606




        Similarly, in In re: Wholesale Grocery Products Antitrust Litigation, the plaintiffs sought

government investigation documents, asking that defendants produce: “(1) all documents provided

to the FTC in response to the FTC’s investigation; (2) the FTC subpoena(s); and (3) all

correspondence regarding the FTC’s investigation and document subpoena(s).” No. 09-md-2090,

2010 WL 11469883, at *2. The plaintiffs contended that those particular documents were needed

to respond to defendants’ motions to dismiss. Id. The court disagreed, finding that no such

discovery was needed to respond. Id. at *3. Additionally, because the plaintiffs sought documents

already compiled and turned over to the government, there was “little to no risk that the[] document

[would] be unavailable in the future.” Id. Plaintiffs here also have no basis to demand that

Defendants produce documents previously produced in government investigations, especially

without a showing that such documents are relevant to this matter. Plaintiffs should not be relieved

of their obligations under Rule 26, and “government investigation” documents should be subject

to the requested stay.8

                                             CONCLUSION

        This Court should heed the Supreme Court’s warning in Twombly against allowing

discovery in an antitrust case unless plaintiffs first state a plausible claim. The Court should grant

Defendants’ motion to stay discovery pending resolution of the motions to dismiss.




8
  During the meet and confer, Plaintiffs indicated that they intend to rely on cases like In re Pork or In re
Cattle in opposing a stay. Their reliance is misplaced. Among other differences, those matters were at a
more advanced stage. Also, neither Pork nor Cattle involved requests for documents from foreign
investigations. In Pork, motions to dismiss were already filed, briefed, and argued, giving the court a sense
of whether the antitrust claims were plausible. See In re Pork Antitrust Litig., Case No. 18-cv-1776, 2019
WL 480518, at *1 (D. Minn. Feb. 7, 2019). And, in Cattle, the court found that the “majority” of
government documents at issue were likely to be “highly relevant” to the case, alongside other factors
justifying production. In re Cattle Antitrust Litig., No. 19-cv-1222 (D. Minn. Sept. 10, 2020), ECF No. 259.



                                                     10
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 12 of 16 PageID #: 607




   Respectfully submitted,

 /s/ Troy Bozarth (with consent)          /s/ Christopher M. Hohn (with consent)
 Troy A. Bozarth                          Christopher M. Hohn
 HEPLERBROOM LLC                          Sharon B. Rosenberg
 130 N. Main St.                          Edwin G. Harvey
 P.O. Box 510                             THOMPSON COBURN LLP
 Edwardsville, IL 62025                   One US Bank Plaza
 Tel: (618) 656-0184                      St. Louis MO 63101
 tab@heplerbroom.com                      Phone: (314) 552-6000
                                          chohn@thompsoncoburn.com
 David J. Lender                          srosenberg@thompsoncoburn.com
 Adam C. Hemlock
 WEIL, GOTSHAL & MANGES LLP               Jonathan I. Gleklen
 767 Fifth Avenue                         Laura S. Shores
 New York, NY 10153                       ARNOLD & PORTER KAYE SCHOLER
 Tel: (212) 310-8000                      LLP
 David.Lender@weil.com                    601 Massachusetts Ave., NW
 Adam.Hemlock@weil.com                    Washington, DC 20001
                                          Phone: (202) 942-5000
 Lara B. Bach                             jonathan.gleklen@arnoldporter.com
 WEIL, GOTSHAL & MANGES LLP               laura.shores@arnoldporter.com
 1395 Brickell Avenue, Suite 1200
 Miami, FL 33131                          Counsel for Defendants Bayer CropScience
 Tel: (305) 577-3100                      LP and Bayer CropScience Inc.
 Lara.Bach@weil.com

 Counsel for Defendant BASF Corporation   /s/ Kathy L. Osborn (with consent)
                                          Kathy L. Osborn
                                          FAEGRE DRINKER BIDDLE & REATH
 /s/ Eric Mahr (with consent)             LLP
 Eric Mahr                                300 N. Meridian St., Suite 2500
 FRESHFIELDS BRUCKHAUS                    Indianapolis, IN 46204
 DERINGER US LLP                          Telephone: (317) 237-8261
 700 13th Street NW, 10th Floor           Email: kathy.osborn@faegredrinker.com
 Washington, DC 20005-3960
 Tel: (202) 777-4545                      Colby Anne Kingsbury
 Fax: (202) 777-4555                      FAEGRE DRINKER BIDDLE & REATH
 eric.mahr@freshfields.com                LLP
                                          311 S. Wacker Dr., #4400
 Counsel for Defendant Cargill,           Chicago, IL 60606
 Incorporated                             Telephone: (312) 212-6573
                                          Email: colby.kingsbury@faegredrinker.com

                                          Counsel for Defendant CHS Inc.




                                          11
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 13 of 16 PageID #: 608




 /s/ Jason Leckerman (with consent)         /s/ Barry S. Noeltner (with consent)
 Leslie E. John                             Barry S. Noeltner
 Jason A. Leckerman                         HEYL, ROYSTER, VOELKER &
 BALLARD SPAHR LLP                          ALLEN, P.C.
 1735 Market Street, 51st Floor             Suite 100
 Philadelphia, PA 19103-7599                Mark Twain Plaza III
 Tel: (215) 665-8500                        105 West Vandalia Street
 johnl@ballardspahr.com                     Edwardsville, Illinois 62025
 leckermanj@ballardspahr.com                Telephone: 618.656.4646
                                            PRIMARY E-SERVICE -
 Counsel for Defendants Corteva, Inc.       edwecf@heylroyster.com
 and Pioneer Hi-Bred International, Inc.    SECONDARY E-SERVICE –
                                            bnoeltner@heylroyster.com

 /s/ Michael L. McCluggage (with consent)   Michael A. Lindsay (MN Lic. #0163466)
 Michael L. McCluggage                      F. Matthew Ralph (MN Lic. #0323202)
 Barack S. Echols                           Jaime Stilson (MN Lic. #0392913)
 EIMER STAHL LLP                            DORSEY & WHITNEY LLP
 224 S. Michigan Ave.                       50 South Sixth Street Suite 1500
 Suite 1100                                 Minneapolis, MN 55402-1498
 Chicago, IL 60604                          Telephone: (612) 340-2600
 (312) 660-7600 (telephone)                 lindsay.michael@dorsey.com
 (312) 692-1718 (facsimile)                 ralph.matthew@dorsey.com
 mmccluggage@eimerstahl.com                 stilson.jaime@dorsey.com
 bechols@eimerstahl.com
                                            Counsel for Defendants GROWMARK, Inc.
 Collin J. Vierra                           and GROWMARK FS, LLC
 EIMER STAHL LLP
 99 South Almaden Boulevard
 Suite 662
 San Jose, CA 85113
 (669) 231-8755 (telephone)
 (312) 692-1718 (facsimile)
 cvierra@eimerstahl.com

 Counsel for Defendant Federated
 Co-operatives Limited




                                            12
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 14 of 16 PageID #: 609




 /s/ G. Patrick Watson (with consent)   /s/ Eric D. Brandfonbrener (with consent)
 G. Patrick Watson                      Eric D. Brandfonbrener
 Lindsay S. Johnson                     PERKINS COIE, LLP
 BRYAN CAVE LEIGHTON PAISNER            131 S. Dearborn St., Suite 1700
 LLP                                    Chicago, IL 60603
 1201 West Peachtree Street NW          (312) 324-8400
 Suite 1400                             (312) 324-9400(facsimile)
 Atlanta, Georgia 30309                 ebrand@perkinscoie.com
 (404) 572-6600
 (404) 572-6999 (facsimile)             Shylah R. Alfonso
 patrick.watson@bclplaw.com             PERKINS COIE, LLP
 lindsay.johnson@bclplaw.com            1201 Third Avenue Suite 4900
                                        Seattle, WA 98101-3099
 Paul J. Lopach                         (206) 359-3980
 Michael J. Hofmann                     (206) 359-4980 (facsimile)
 Luke Westerman                         salfonso@perkinscoie.com
 BRYAN CAVE LEIGHTON PAISNER
 LLP                                    Counsel for Defendant Simplot AB
 1700 Lincoln Street                    Retail Sub, Inc.
 Suite 4100
 Denver, CO 80203
 (303) 861-7000                         /s/ Paul S. Mishkin (with consent)
 (303) 866-0200 (facsimile)             Paul S. Mishkin
 paul.lopach@bclplaw.com                DAVIS POLK & WARDWELL LLP
 michael.hofmann@bclplaw.com            450 Lexington Avenue
 luke.westerman@bclplaw.com             New York, NY 10017
                                        Tel: 212-450-4292
 Travis H. Campbell                     paul.mishkin@davispolk.com
 BRYAN CAVE LEIGHTON PAISNER
 LLP                                    Robert T. Haar – #30044MO
 One Metropolitan Square                Matthew A. Martin - #64000MO
 211 North Broadway, Suite 3600         HAAR & WOODS, LLP
 St. Louis, MO 63102                    1010 Market Street, Suite 1620
 (314) 259-2000                         St. Louis, Missouri 63101
 (314) 259-2020 (facsimile)             (314) 241-2224
 travis.campbell@bclplaw.com            (314) 241-2227 (Facsimile)
                                        roberthaar@haar-woods.com
 Counsel for Defendant Nutrien Ag       mmartin@haar-woods.com
 Solutions, Inc.
                                        Counsel for Defendant Syngenta Corporation




                                        13
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 15 of 16 PageID #: 610




 /s/ Lee A. Peifer_(with consent)            /s/ Craig C. Martin (with consent)
 Lee A. Peifer                               Craig C. Martin
 James R. McGibbon                           Matt D. Basil
 EVERSHEDS SUTHERLAND (US) LLP               WILLKIE FARR & GALLAGHER LLP
 999 Peachtree Street, NE, Suite 2300        300 North LaSalle
 Atlanta, GA 30309-3996                      Chicago, IL 60654-3406
 Tel: 404-853-8000                           Telephone: (312) 728-9000
 Fax: 404-853-8806                           cmartin@willkie.com
 leepeifer@eversheds-sutherland.com          mbasil@willkie.com
 jimmcgibbon@eversheds-sutherland.com
                                             /s/ J. Nicci Warr (with consent)
 Counsel for Defendant Tenkoz, Inc.          J. Nicci Warr, #59975
                                             7700 Forsyth Boulevard, Suite 1100
                                             St. Louis, MO 63105
 /s/ Nathan P. Eimer (with consent)          (314) 863-0800 (telephone)
 Nathan P. Eimer                             (314) 863-9388 (facsimile)
 Vanessa G. Jacobsen                         nicci.warr@stinson.com
 Brian Y. Chang
 Sarah H. Catalano                           Alexander C. Barrett, #68695
 EIMER STAHL LLP                             230 West McCarty Street
 224 South Michigan Avenue, Suite 1100       Jefferson City, Missouri 65101
 Chicago, IL 60604                           (573) 636-6263 (telephone)
 Tel: 312-660-7600                           (573) 556-3637 (facsimile)
 neimer@eimerstahl.com                       alexander.barrett@stinson.com
 vjacobsen@eimerstahl.com
 bchang@eimerstahl.com                       Counsel for Defendant Univar Solutions Inc.
 scatalano@eimerstahl.com

 Counsel for Defendant Winfield Solutions,
 LLC




                                             14
Case: 4:21-md-02993-SEP Doc. #: 80-1 Filed: 09/03/21 Page: 16 of 16 PageID #: 611




                                  CERTIFICATE OF SERVICE

        I, G. Patrick Watson, hereby certify that on September 3, 2021, I electronically filed the

foregoing Memorandum in Support of Motion to Stay Discovery using the CM/ECF system, which

will send notification of such filing to all parties of record.

                                                /s/ G. Patrick Watson
                                                G. Patrick Watson




                                                   15
